Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “the feedback signal comprises a power consumption feedback signal that indicates a current power consumption of the plurality of LED lights; the second control module is configured to calculate a threshold power consumption value for the plurality of LED lights based upon the control signal; when the current power consumption of the plurality of LED lights is beneath the threshold power consumption value, the first control module controls the operation of the plurality of LED lights, via the driver signal, according to the control signal; and when the current power consumption of the plurality of LED lights exceeds the threshold power consumption value, the first control module controls the operation of the plurality of LED lights, via the driver signal, according to the override signal” as required by claim 1; “the feedback signal comprises a power consumption feedback signal that indicates a current power consumption of the plurality of LED lights; the second control module is configured to calculate a target power consumption range for the plurality of LED lights based upon the control signal; when the current power consumption of the plurality of LED lights is within the target power consumption range, the first control module controls the operation of the plurality of LED lights, via the driver signal, according to the control signal; and when the current power consumption of the plurality of LED lights is outside of the target power consumption range, the first control module controls the operation of the plurality of LED lights, via the driver signal, according to the override signal” as required by claim 7; “the second control module is configured to calculate a threshold power consumption value and a target power consumption range for the plurality of LED lights based upon the control signal; when the current power consumption of the plurality of LED lights is either beneath the threshold power consumption value or within the target power consumption range, the first control module controls the operation of the plurality of LED lights, via the driver signal, according to the control signal; and when the current power consumption of the plurality of LED lights either exceeds the threshold power consumption value or is outside of the target power consumption range, the first control module controls the operation of the plurality of LED lights, via the driver signal, according to the override signal” as required by claim 12; and “the second control module is configured to calculate a threshold power consumption value for the plurality of LED lights based upon the control signal; when the current power consumption of the plurality of LED lights is beneath the threshold power consumption value, the first control module controls the operation of the plurality of LED lights, via the driver signal, according to the control signal; when the current power consumption of the plurality of LED lights exceeds the threshold power consumption value, the first control module controls the operation of the plurality of LED lights, via the driver signal, according to the override signal; and the temperature sensor facilitates control of the operation of the plurality of LED lights based upon the operating temperature” as required by claim 16. Claims 3 thru 6 are allowed based upon their dependency to claim 2, claims 8 thru 11 are allowed based upon their dependency to claim 7, claims 13 thru 15 are allowed based upon their dependency to claim 12, and claims 17 thru 20 are allowed based upon their dependency to claim 16.

Claims 2-20 are in condition for allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS R BAHR/Examiner, Art Unit 2844